DETAILED ACTION
The instant application having Application No. 17/330,000 filed on 25 May 2021 where claims 1-19 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 16/263,121 filed on 31 January 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Initially, it should be noted that the present application and Patent No. 11,016,795 shares the same inventive entity.

Claims 1-19 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11,016,795. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims of Patent No. 11,016,795 anticipate the limitations of the claims of the instant application. Claims of the instant application are compared to claims of Patent No. 11,016,795 in the following table:
Instant Application
Patent No. 11,016,795
1. A computer-implemented method, executed on a computing device, comprising
1. A computer-implemented method, executed on a computing device, comprising:
establishing, via the computing device, a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices;
establishing, via the computing device, a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices that are configured to be one or more of hidden and abstracted behind the virtualization device;
executing a virtual machine on the virtual machine infrastructure; and
executing a virtual machine on the virtual machine infrastructure; and
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure.
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine is configured to render the one or more PCIe devices communicatively coupled to the virtualization device inaccessible to the virtual machine infrastructure.
2. The computer-implemented method of claim 1, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device.
2. The computer-implemented method of claim 1, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device.
3. The computer-implemented method of claim 1, wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
3. The computer-implemented method of claim 1, wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
4. The computer-implemented method of claim 1, further comprising: modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine.
4. The computer-implemented method of claim 1, further comprising: modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine.
5. The computer implemented method of claim 4, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes adding at least one PCIe device during runtime of the virtual machine.
5. The computer implemented method of claim 4, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes adding at least one PCIe device during runtime of the virtual machine.
6. The computer implemented method of claim 4, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes removing at least one PCIe device during runtime of the virtual machine.
6. The computer implemented method of claim 4, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes removing at least one PCIe device during runtime of the virtual machine.
7. The computer implemented method of claim 1, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure.
7. The computer implemented method of claim 1, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure.
8. The computer implemented method of claim 1, wherein a number of PCIe devices communicatively coupled to the virtualization device is greater than a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
8. The computer implemented method of claim 1, wherein a number of PCIe devices communicatively coupled to the virtualization device is greater than a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
9. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
9. A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
establishing a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices; 
establishing, via the computing device, a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices that are configured to be one or more of hidden and abstracted behind the virtualization device;
executing a virtual machine on the virtual machine infrastructure; and
executing a virtual machine on the virtual machine infrastructure; and
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure.
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine is configured to render the one or more PCIe devices communicatively coupled to the virtualization device inaccessible to the virtual machine infrastructure.
10. The computer program product of claim 9, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device.
10. The computer program product of claim 9, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device.
11. The computer program product of claim 9, wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
11. The computer program product of claim 9, wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
12. The computer program product of claim 9, further comprising: modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine.
12. The computer program product of claim 9, further comprising: modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine.
13. The computer program product of claim 12, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes adding at least one PCIe device during runtime of the virtual machine.
13. The computer program product of claim 12, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes adding at least one PCIe device during runtime of the virtual machine.
14. The computer program product of claim 12, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes removing at least one PCIe device during runtime of the virtual machine.
14. The computer program product of claim 12, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes removing at least one PCIe device during runtime of the virtual machine.
15. The computer program product of claim 9, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure.
15. The computer program product of claim 9, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure.
16. The computer program product of claim 9, wherein a number of PCIe devices communicatively coupled to the virtualization device is greater than a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
16. The computer program product of claim 9, wherein a number of PCIe devices communicatively coupled to the virtualization device is greater than a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
17. A computing system including a processor and memory configured to perform operations comprising: 
17. A computing system including a processor and memory configured to perform operations comprising:
establishing a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices, wherein a number of PCIe devices communicatively coupled to the virtualization device is greater than a virtual machine infrastructure-imposed limit on a number of pass through devices
establishing, via the computing device, a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices that are configured to be one or more of hidden and abstracted behind the virtualization device;
executing a virtual machine on the virtual machine infrastructure; and 
executing a virtual machine on the virtual machine infrastructure; and
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine.
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine is configured to render the one or more PCIe devices communicatively coupled to the virtualization device inaccessible to the virtual machine infrastructure.
18. The computing system of claim 17, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device.
18. The computing system of claim 17, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device.
19. The computing system of claim 17, wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
19. The computing system of claim 17, wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Markussen et al. (Flexible Device Sharing in PCIe Clusters using Device Lending) (Hereinafter Markussen) in view of Serebrin, Benjamin Charles (U.S. 9,959,224) (Hereinafter Serebrin).
As per claim 1, Markussen discloses a computer-implemented method, executed on a computing device, comprising: 
establishing, via the computing device, a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices (see for example Markussen, this limitation is disclosed such that device lending exploits the memory addressing capabilities inherent in a PCIe network (interchangeably referred to in the disclosure as a “PCIe fabric”,“PCIe cluster”, and “PCIe topology”, i.e. claimed “virtual machine infrastructure”), passing through host (i.e. virtualization device”) PCIe devices to VM instances; p.1 col.2 ¶3-4. A PCIe cluster has virtualization support where cloud providers offer customizable configurations of devices that are passed through to VMs; p.2 col.1 ¶1. As part of virtualization, hosts are connected to the same PCIe fabric; p.3 col.2 section 3.2); 
executing a virtual machine on the virtual machine infrastructure (see for example Markussen, this limitation is disclosed such that there is a VM instance running (i.e. “executing a virtual machine on the virtual machine infrastructure”); p.5 col.1 section 5); and 
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine (see for example Markussen, this limitation is disclosed such that PCIe devices are passed through to a VM instance for machines that are interconnected in the PCIe cluster, decoupling the PCIe devices from the hosts they physically reside in and dynamically reassigning them to different machines and used as if they were installed locally; p.1 col.1 ¶3-5).
Although Markussen discloses passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, Markussen does not explicitly teach that passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure.
However, Serebrin discloses that passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure (see for example Serebrin, this limitation is disclosed such that a PCIe device (i.e. virtualization device) connected to a guest virtual machine (col.4 lines {27}-{39}) uses automasking to suppress interrupts (i.e. preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure), such that only guest code can re-enable interrupts, the next time a guest VCPU writes a corresponding register; col.3 lines {26}-{41}).
Markussen in view of Serebrin is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Markussen by by suppressing PCIe device interrupts sent to hypervisors and guests as taught by Serebrin because it would enhance the teaching of Markussen with an effective means of providing a system for virtualization systems to deliver device-sourced interrupts directly to a running VCPU (as suggested by Serebrin, see for example col.1 lines {20}-{26}).
As per claim 2, Markussen in view of Serebrin discloses the computer-implemented method of claim 1, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device (see for example Markussen, this limitation is disclosed such that the VM instance is able to uses the passed through PCIe device from a different hose of the interconnected PCIe cluster as if it were locally installed; p.1 col.2 ¶4-5).
As per claim 4, Markussen in view of Serebrin discloses the computer-implemented method of claim 1, further comprising: modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine (see for example Markussen, this limitation is disclosed such that the [PCIe] devices that are passed through to the VMs have customizable configurations; p.2 col.1 ¶1).
As per claim 5, Markussen in view of Serebrin discloses the computer implemented method of claim 4, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes adding at least one PCIe device during runtime of the virtual machine (see for example Markussen, this limitation is disclosed such that [PCIe] devices are hot-added to a live VM instance; p.5 col.2 ¶1).
As per claim 6, Markussen in view of Serebrin discloses the computer implemented method of claim 4, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes removing at least one PCIe device during runtime of the virtual machine (see for example Markussen, this limitation is disclosed such that [PCIe] devices are hot-removed from a live VM instance; p.5 col.2 ¶1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Serebrin (U.S. 9,959,224) as applied to claim 1 above, and further in view of McKenzie et al. (U.S. 2013/0155083) (Hereinafter McKenzie).
As per claim 3, Markussen in view of Serebrin discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a virtual machine is configured to operate when no PCIe devices are communicatively coupled to a virtualization device.
However, McKenzie discloses the limitation wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device (see for example McKenzie, this limitation is disclosed such that a virtual machine is able to maintain state (i.e. configured to operate) when disconnected from graphics hardware (paragraph [0004]), wherein the graphics hardware is directly assigned to the virtual machine using PCI passthrough (paragraph [0116])).
Markussen in view of Serebrin is analogous art with McKenzie because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Serebrin by operating a VM during disconnect of a passthrough device as taught by McKenzie because it would enhance the teaching of Markussen in view of Serebrin with an effective means of a virtual machine maintaining interactions until a passthrough device is re-allocated back to the virtual machine (as suggested by McKenzie, see for example paragraph [0004]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Serebrin (U.S. 9,959,224) as applied to claim 1 above, and further in view of Tsirkin, Michael (U.S. 2020/0167247) (Hereinafter Tsirkin).
As per claim 7, Markussen in view of Serebrin discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure.
However, Tsirkin discloses the limitation wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure (see for example Tsirkin, this limitation is disclosed such that in a system wherein a virtual machine uses a passthrough PCI device (paragraph [0015]), a hypervisor can request a guest OS of the virtual machine use the passthrough device. The hypervisor then gives the gest OS access to the passthrough device such that communications between the guest OS and the passthrough device are not routed through the hypervisor (i.e. preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure); paragraph [0023]).
Markussen in view of Serebrin is analogous art with Tsirkin because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Serebrin by not routing passthrough communications through a hypervisor as taught by Tsirkin because it would enhance the teaching of Markussen in view of Serebrin with an effective means of giving a virtual machine direct access to a passthrough device (as suggested by Tsirkin, see for example paragraph [0023]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Serebrin (U.S. 9,959,224) as applied to claim 1 above, further in view of Sysadmin Stories (VMware DirectPath I/O – adding passthrough PCI devices to VM) (Hereinafter Sysadmin), and further in view of Shao, Wesley (U.S. 2015/0006780) (Hereinafter Shao).
As per claim 8, Markussen in view of Serebrin discloses the computer implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
However, Sysadmin discloses the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure (see for example Sysadmin, this limitation is disclosed such that in the VMware DirectPath I/O system that provides passthrough of PCIe devices direct to a guest OS, the maximum number of PCI devices that can be attached to a VM is 6 (i.e. a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure); p.1).
Markussen in view of Serebrin is analogous art with Sysadmin because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Serebrin with a limit on number of associated passthrough devices as taught by Sysadmin because it is known that there are limits on number of devices an infrastructure can support (as suggested by Sysadmin, see for example p.1).
Although Sysadmin discloses teach the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure, Sysadmin does not explicitly teach that a number of PCIe devices communicatively coupled to a virtualization device is greater than the limit on a number of pass through devices.
However, Shao discloses that a number of PCIe devices communicatively coupled is greater than the limit on a number of pass through devices (see for example Shao, this limitation is disclosed such that the PCIe bus standard as a maximum number of nodes (devices) that may be attached, the number being 256 (i.e. a PCIe bus can have 256 devices attached, which is greater than the infrastructure limit of 6 devices disclosed by Sysadmin); paragraph [0003]).
Markussen in view of Serebrin, further in view of Sysadmin is analogous art with Shao because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Serebrin, further in view of Sysadmin with the possible number of total connected PCIe devices as taught by Shao because it is part of the PCIe standard (as suggested by Shao, see for example paragraph [0003]).

Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Tsirkin (U.S. 2020/0167247).
As per claim 9, Markussen discloses a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
establishing a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices (see for example Markussen, this limitation is disclosed such that device lending exploits the memory addressing capabilities inherent in a PCIe network (interchangeably referred to in the disclosure as a “PCIe fabric”,“PCIe cluster”, and “PCIe topology”, i.e. claimed “virtual machine infrastructure”), passing through host (i.e. virtualization device”) PCIe devices to VM instances; p.1 col.2 ¶3-4. A PCIe cluster has virtualization support where cloud providers offer customizable configurations of devices that are passed through to VMs; p.2 col.1 ¶1. As part of virtualization, hosts are connected to the same PCIe fabric; p.3 col.2 section 3.2); 
executing a virtual machine on the virtual machine infrastructure (see for example Markussen, this limitation is disclosed such that there is a VM instance running (i.e. “executing a virtual machine on the virtual machine infrastructure”); p.5 col.1 section 5); and 
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine (see for example Markussen, this limitation is disclosed such that PCIe devices are passed through to a VM instance for machines that are interconnected in the PCIe cluster, decoupling the PCIe devices from the hosts they physically reside in and dynamically reassigning them to different machines and used as if they were installed locally; p.1 col.1 ¶3-5).
Although Markussen discloses passing control of the virtualization device through the virtual machine infrastructure to the virtual machine, Markussen does not explicitly teach that passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure.
However, Tsirkin discloses the limitation wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure (see for example Tsirkin, this limitation is disclosed such that in a system wherein a virtual machine uses a passthrough PCI device (paragraph [0015]), a hypervisor can request a guest OS of the virtual machine use the passthrough device. The hypervisor then gives the gest OS access to the passthrough device such that communications between the guest OS and the passthrough device are not routed through the hypervisor (i.e. preventing the one or more PCIe devices communicatively coupled to the virtualization device from being accessible to the virtual machine infrastructure); paragraph [0023]).
Markussen in view of Serebrin is analogous art with Tsirkin because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Serebrin by not routing passthrough communications through a hypervisor as taught by Tsirkin because it would enhance the teaching of Markussen in view of Serebrin with an effective means of giving a virtual machine direct access to a passthrough device (as suggested by Tsirkin, see for example paragraph [0023]).
As per claim 10, Markussen in view of Tsirkin discloses the computer program product of claim 9, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device (see for example Markussen, this limitation is disclosed such that the VM instance is able to uses the passed through PCIe device from a different hose of the interconnected PCIe cluster as if it were locally installed; p.1 col.2 ¶4-5).
As per claim 12, Markussen in view of Tsirkin discloses the computer program product of claim 9, further comprising: modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine (see for example Markussen, this limitation is disclosed such that the [PCIe] devices that are passed through to the VMs have customizable configurations; p.2 col.1 ¶1).
As per claim 13, Markussen in view of Tsirkin discloses the computer program product of claim 12, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes adding at least one PCIe device during runtime of the virtual machine (see for example Markussen, this limitation is disclosed such that [PCIe] devices are hot-added to a live VM instance; p.5 col.2 ¶1).
As per claim 14, Markussen in view of Tsirkin discloses the computer program product of claim 12, wherein modifying the configuration of the one or more PCIe devices communicatively coupled to the virtualization device during runtime of the virtual machine includes removing at least one PCIe device during runtime of the virtual machine (see for example Markussen, this limitation is disclosed such that [PCIe] devices are hot-removed from a live VM instance; p.5 col.2 ¶1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Tsirkin (U.S. 2020/0167247) as applied to claim 9 above, and further in view of McKenzie et al. (U.S. 2013/0155083) (Hereinafter McKenzie).
As per claim 11, Markussen in view of Tsirkin discloses the computer program product of claim 9 (see rejection of claim 9 above), but does not explicitly teach the limitation wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
However, McKenzie discloses the limitation wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device (see for example McKenzie, this limitation is disclosed such that a virtual machine is able to maintain state (i.e. configured to operate) when disconnected from graphics hardware (paragraph [0004]), wherein the graphics hardware is directly assigned to the virtual machine using PCI passthrough (paragraph [0116])).
Markussen in view of Tsirkin is analogous art with McKenzie because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Tsirkin by operating a VM during disconnect of a passthrough device as taught by McKenzie because it would enhance the teaching of Markussen in view of Tsirkin with an effective means of a virtual machine maintaining interactions until a passthrough device is re-allocated back to the virtual machine (as suggested by McKenzie, see for example paragraph [0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Tsirkin (U.S. 2020/0167247) as applied to claim 9 above, and further in view of Serebrin (U.S. 9,959,224).
As per claim 15, Markussen in view of Tsirkin discloses the computer program product of claim 9 (see rejection of claim 9 above), but does not explicitly teach the limitation wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure.
However, Serebrin discloses the limitation wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure (see for example Serebrin, this limitation is disclosed such that a PCIe device (i.e. virtualization device) connected to a guest virtual machine (col.4 lines {27}-{39}) uses automasking to suppress interrupts (i.e. preventing an error from the one or more PCIe devices communicatively coupled to the virtualization device from being received by the virtual machine infrastructure), such that only guest code can re-enable interrupts, the next time a guest VCPU writes a corresponding register; col.3 lines {26}-{41}).
Markussen in view of Tsirkin is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Markussen in view of Tsirkin by suppressing PCIe device interrupts sent to hypervisors and guests as taught by Serebrin because it would enhance the teaching of Markussen in view of Tsirkin with an effective means of providing a system for virtualization systems to deliver device-sourced interrupts directly to a running VCPU (as suggested by Serebrin, see for example col.1 lines {20}-{26}).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Tsirkin (U.S. 2020/0167247) as applied to claim 9 above, further in view of Sysadmin (VMware DirectPath I/O – adding passthrough PCI devices to VM), and further in view of Shao (U.S. 2015/0006780).
As per claim 16, Markussen in view of Tsirkin discloses the computer program product of claim 9 (see rejection of claim 9 above), but does not explicitly teach the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
However, Sysadmin discloses the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure (see for example Sysadmin, this limitation is disclosed such that in the VMware DirectPath I/O system that provides passthrough of PCIe devices direct to a guest OS, the maximum number of PCI devices that can be attached to a VM is 6 (i.e. a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure); p.1).
Markussen in view of Tsirkin is analogous art with Sysadmin because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Tsirkin with a limit on number of associated passthrough devices as taught by Sysadmin because it is known that there are limits on number of devices an infrastructure can support (as suggested by Sysadmin, see for example p.1).
Although Sysadmin discloses teach the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure, Sysadmin does not explicitly teach that a number of PCIe devices communicatively coupled to a virtualization device is greater than the limit on a number of pass through devices.
However, Shao discloses that a number of PCIe devices communicatively coupled is greater than the limit on a number of pass through devices (see for example Shao, this limitation is disclosed such that the PCIe bus standard as a maximum number of nodes (devices) that may be attached, the number being 256 (i.e. a PCIe bus can have 256 devices attached, which is greater than the infrastructure limit of 6 devices disclosed by Sysadmin); paragraph [0003]).
Markussen in view of Tsirkin, further in view of Sysadmin is analogous art with Shao because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Tsirkin, further in view of Sysadmin with the possible number of total connected PCIe devices as taught by Shao because it is part of the PCIe standard (as suggested by Shao, see for example paragraph [0003]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Sysadmin (VMware DirectPath I/O – adding passthrough PCI devices to VM), and further in view of Shao (U.S. 2015/0006780).
As per claim 17, Markussen discloses a computing system including a processor and memory configured to perform operations comprising: 
establishing a connection between a virtualization device and a virtual machine infrastructure, wherein the virtualization device is configured to be communicatively coupled to one or more PCIe devices (see for example Markussen, this limitation is disclosed such that device lending exploits the memory addressing capabilities inherent in a PCIe network (interchangeably referred to in the disclosure as a “PCIe fabric”,“PCIe cluster”, and “PCIe topology”, i.e. claimed “virtual machine infrastructure”), passing through host (i.e. virtualization device”) PCIe devices to VM instances; p.1 col.2 ¶3-4. A PCIe cluster has virtualization support where cloud providers offer customizable configurations of devices that are passed through to VMs; p.2 col.1 ¶1. As part of virtualization, hosts are connected to the same PCIe fabric; p.3 col.2 section 3.2), and
passing control of the virtualization device through the virtual machine infrastructure to the virtual machine (see for example Markussen, this limitation is disclosed such that PCIe devices are passed through to a VM instance for machines that are interconnected in the PCIe cluster, decoupling the PCIe devices from the hosts they physically reside in and dynamically reassigning them to different machines and used as if they were installed locally; p.1 col.1 ¶3-5).
Markussen does not explicitly teach the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure.
However, Sysadmin discloses the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure (see for example Sysadmin, this limitation is disclosed such that in the VMware DirectPath I/O system that provides passthrough of PCIe devices direct to a guest OS, the maximum number of PCI devices that can be attached to a VM is 6 (i.e. a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure); p.1).
Markussen in view of Sysadmin is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen with a limit on number of associated passthrough devices as taught by Sysadmin because it is known that there are limits on number of devices an infrastructure can support (as suggested by Sysadmin, see for example p.1).
Although Sysadmin discloses teach the limitation wherein a number of PCIe devices are communicatively coupled to a virtualization device with a virtual machine infrastructure-imposed limit on a number of pass through devices associated with the virtual machine infrastructure, Sysadmin does not explicitly teach that a number of PCIe devices communicatively coupled to a virtualization device is greater than the limit on a number of pass through devices.
However, Shao discloses that a number of PCIe devices communicatively coupled is greater than the limit on a number of pass through devices (see for example Shao, this limitation is disclosed such that the PCIe bus standard as a maximum number of nodes (devices) that may be attached, the number being 256 (i.e. a PCIe bus can have 256 devices attached, which is greater than the infrastructure limit of 6 devices disclosed by Sysadmin); paragraph [0003]).
Markussen in view of Sysadmin is analogous art with Shao because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Sysadmin with the possible number of total connected PCIe devices as taught by Shao because it is part of the PCIe standard (as suggested by Shao, see for example paragraph [0003]).
As per claim 18, Markussen in view of Sysadmin, further in view of Shao discloses the computing system of claim 17, wherein passing control of the virtualization device through the virtual machine infrastructure to the virtual machine includes enabling the virtual machine to access the one or more PCIe devices communicatively coupled to the virtualization device (see for example Markussen, this limitation is disclosed such that the VM instance is able to uses the passed through PCIe device from a different hose of the interconnected PCIe cluster as if it were locally installed; p.1 col.2 ¶4-5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Markussen (Flexible Device Sharing in PCIe Clusters using Device Lending) in view of Sysadmin (VMware DirectPath I/O – adding passthrough PCI devices to VM), further in view of Shao (U.S. 2015/0006780) as applied to claim 17 above, and further in view of McKenzie (U.S. 2013/0155083).
As per claim 19, Markussen in view of Sysadmin, further in view of Shao discloses the computing system of claim 17 (see rejection of claim 17 above), but does not explicitly teach the limitation wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device.
However, McKenzie discloses the limitation wherein the virtual machine is configured to operate when no PCIe devices are communicatively coupled to the virtualization device (see for example McKenzie, this limitation is disclosed such that a virtual machine is able to maintain state (i.e. configured to operate) when disconnected from graphics hardware (paragraph [0004]), wherein the graphics hardware is directly assigned to the virtual machine using PCI passthrough (paragraph [0116])).
Markussen in view of Sysadmin, further in view of Shao is analogous art with McKenzie because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Markussen in view of Sysadmin, further in view of Shao by operating a VM during disconnect of a passthrough device as taught by McKenzie because it would enhance the teaching of Markussen in view of Sysadmin, further in view of Shao with an effective means of a virtual machine maintaining interactions until a passthrough device is re-allocated back to the virtual machine (as suggested by McKenzie, see for example paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196